—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered November 2, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of identification and credibility were properly considered by the jury and there is no basis for disturbing its determinations (see People v Bleakley, 69 NY2d 490; see also People v Rayam, 94 NY2d 557). The defense witness’s testimony, even if credited, was not inconsistent with defendant’s guilt. Concur— Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.